ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
Parsons Corporation                              )     ASBCA No. 59938
                                                 )
Under Contract No. DAAA09-99-C-0016 et al. )

APPEARANCE FOR THE APPELLANT:                          Kevin J. Slattum, Esq.
                                                        Pillsbury Winthrop Shaw Pittman LLP
                                                        Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Carol L. Matsunaga, Esq.
                                                        Senior Trial Attorney
                                                        Defense Contract Management Agency
                                                        Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 20 June 2017




                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59938, Appeal of Parsons
Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals